835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth Nelson GODWIN, Plaintiff-Appellant,v.Warden Herman C. DAVIS, Morgan County Correctional Facility,Defendant- Appellee.
No. 87-5401.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1987.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and ALLEN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion and order filed February 12, 1987, and for the further reason that any dissimilar treatment appellant may have received because of his prior employment as a correctional officer of the Tennessee Department of Corrections was not arbitrary or capricious and thus he failed to show a violation of the Equal Protection Clause of the Fourteenth Amendment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles M. Allen, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation